Citation Nr: 1108502	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-08 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for cubital tunnel syndrome of the left ulnar nerve. 

2.  Entitlement to a rating in excess of 10 percent for cubital tunnel syndrome of the right ulnar nerve.

3.  Whether the March 2006 rating decision contains clear and unmistakable error (CUE) in the failure to assign a temporary total rating for surgery requiring convalescence. 

4.  Entitlement to a rating in excess of 60 percent for osteoarthritis of the cervical spine status post anterior cervical discectomy with fusion at C5-6 and a herniated disc at C6-7.

5.  Entitlement to a rating in excess of 30 percent for right thoracic outlet syndrome.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney




ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to September 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2000 and September 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The claims of entitlement to increased ratings for a cervical spine disability and for right thoracic outlet syndrome are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's cubital tunnel syndrome of the left upper extremity is manifested ulnar impairment that more nearly approximates mild than moderate symptoms. 

2.  Throughout the rating period on appeal, the Veteran's cubital tunnel syndrome of the right upper extremity manifests ulnar impairment that more nearly approximates mild than moderate symptoms. 

3.  The March 2006 rating decision that denied entitlement to a temporary total rating for surgery requiring convalescence was adequately supported by the evidence then of record, considered the correct facts as they then existed, correctly applied statutory or regulatory provisions extant at that time, and did not contain an undebatable error that was outcome determinative.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for cubital tunnel syndrome of the left ulnar nerve are not met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2010).  
2.  The criteria for a rating in excess of 10 percent for cubital tunnel syndrome of the right ulnar nerve are not met.  38 U.S.C.A. § 1155; 38 U.S.C.A. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8516.  

3.  The March 2006 rating decision did not contain CUE in denying a temporary total rating for surgery requiring convalescence.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105 (2010); 38 C.F.R. § 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Service connection for cubital tunnel syndrome of the left and right ulnar nerves was granted in a March 2006 rating decision with initial noncompensable evaluations assigned, effective June 17, 2005.  Increased 10 percent evaluations were granted in the September 2008 rating decision on appeal, effective June 25, 2008.  The Veteran contends that increased ratings are warranted as he experiences permanent damage of the nerves that has restricted his ability to use his hands.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral cubital tunnel syndrome of each arm has been evaluated by analogy as 10 percent disabling under Diagnostic Code 8516, concerning impairment of the ulnar nerve.  Under this diagnostic code, mild incomplete paralysis of either upper extremity warrants a 10 percent rating.  Moderate incomplete paralysis warrants a rating of 20 percent for the minor extremity and a 30 percent rating for the major extremity.  Severe incomplete paralysis warrants a 30 percent rating for the minor extremity, and a 40 percent rating for the major extremity.  A maximum evaluation of 50 percent for the minor extremity and 60 percent for the major extremity is assigned for complete paralysis of the ulnar nerve, which is defined as being manifested by the "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.

In this case, the evidence of record does not establish that the Veteran experiences more than mild incomplete paralysis of the bilateral ulnar nerves.  Upon VA examination in July 2008, he complained of increasing pain and tingling in the bilateral forearms over the ulnar distribution.  He experienced flare-ups of pain with repetitive activity involving his elbow, such as lifting and gripping.  He took anti-inflammatories on a near-daily basis but did not wear a splint, brace or other assistive device.  Objectively, there was some pain and decreased sensation to light touch, but the Veteran had normal position sense, no motor deficits, and present reflexes.  There was no muscle atrophy, normal muscle tone, and the joints were not affected.  Gait and balance were normal.  The VA examiner found that the Veteran's disability impacted only some of his activities of daily living, with no effect on activities such as eating, bathing, and dressing.  To the extent that his ulnar disabilities caused moderate effect on recreation, chores and exercise activities, such is deemed to be contemplated by the two 10 percent ratings already in effect.  

The Board has considered the Veteran's statements that his disability makes it difficult to use a computer and to perform other activities with his hands.  However, the overall evidence fails to establish bilateral nerve impairment that is more than mild in degree.  A schedular rating in excess of 10 percent is therefore not warranted for cubital tunnel syndrome affecting the ulnar nerve of either upper extremity.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The bilateral cubital syndrome is manifested by symptoms such as pain and tingling in the forearms and elbows.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.

CUE Claim

The Veteran contends that the March 2006 rating decision contained CUE in its failure to award a temporary total rating for surgery requiring convalescence.  The March 2006 rating decision granted entitlement to service connection for cubital tunnel syndrome of the bilateral ulnar nerves and assigned separate noncompensable evaluations, effective June 17, 2005.  The record shows that the Veteran underwent surgical procedures in September 2003 to treat his bilateral cubital tunnel syndrome, and he contends that a temporary total rating under 38 C.F.R. § 4.30 (for surgery requiring convalescence) should have been granted in the March 2006 rating decision.  

Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is essentially failure to apply correct statutory or regulatory provisions to correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Moreover, merely to aver that CUE occurred is insufficient.  Fugo, 6 Vet. App. at 43.  A CUE claim must specify the bases for CUE; mere disagreement with how the facts were weighed and evaluated "can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 44.  A CUE analysis is limited to a review of the evidence of record as of the issuance of the challenged decision.  Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).

The Veteran's formal claim for service connection for cubital tunnel syndrome was filed in June 2005.  While that communication referenced that the Veteran had undergone surgery, there was no mention of a temporary total rating based on convalescence in the claim or in the Veteran's subsequent statements.  

Again, private treatment records obtained by VA in connection with the claim for service connection indicated that the Veteran underwent bilateral ulnar nerve transposition surgeries in September 2003, and he appears to contend that a claim for a temporary total rating should have been inferred from these treatment records.   Assuming arguendo that such a claim was inferred, the March 2006 rating decision is deemed to have denied entitlement to a temporary total rating.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (if the record shows the existence of an unadjudicated claim, raised along with an adjudicated claim, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run.).  

Therefore, while the March 2006 rating decision did not explicitly address whether a temporary total rating was warranted for the service-connected left and right cubital tunnel syndrome, the assignment of noncompensable disability evaluations clearly provided notice to the Veteran that a claim for a temporary total rating had been denied.  See Ingram v. Nicholson, 20 Vet. App. 156 (2006) (a reasonably raised claim remains pending until there is recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated).  

In addition, the evidence establishes that the Veteran's cubital tunnel surgeries took place on September 5 and 7, 2003.  As noted above, the March 2006 rating decision granted service connection for bilateral cubital tunnel syndrome effective June 17, 2005, almost two years after the Veteran's surgical procedures.  The criteria in effect at the time of the March 2006 rating decision did not allow for the assignment of a rating, temporary or otherwise, during a period of time prior to the grant of service connection (as the award cannot pre-date when entitlement arose).  See 38 C.F.R. § 3.400 (2005) (discussing the applicable effective dates for the grant of an evaluation and award of compensation).  Thus, the failure of the March 2006 rating decision to award a temporary total rating for September 2003 right and left ulnar nerve transpositions does not constitute CUE.  

In sum, the Veteran has not demonstrated that the law in effect during the March 2006 rating decision was incorrectly applied or that the correct facts, as they were known at the time, were not before the adjudicators.  The evidence of record at the time of the March 2006 rating decision established that the Veteran underwent surgery to treat bilateral cubital tunnel syndrome two years prior to the effective date of the grant of service connection, and given the law at that time, there is no showing that the RO committed CUE with respect to the failure to grant entitlement to a temporary total rating.  The Veteran may disagree with how the RO chose to weigh and evaluate the evidence of record in March 2006, but such disagreement can never serve as the basis for a finding of CUE.  See Fugo, 6 Vet. App. at 44.  Therefore, the claim of CUE must be denied.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The notice and duty to assist provisions of the VCAA are inapplicable to cases involving CUE in prior decisions.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165 (2001).

With respect to the claims for increased ratings, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a July 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the July 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination in response to his claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 10 percent for cubital tunnel syndrome of the left ulnar nerve is denied. 

Entitlement to a rating in excess of 10 percent for cubital tunnel syndrome of the right ulnar nerve is denied.

The March 2006 rating decision did not contain CUE in the failure to assign a temporary total rating for surgery requiring convalescence and the claim is denied. 


REMAND

The Board observes that an April 2000 rating action denied entitlement to increased ratings for cervical spine and right thoracic disabilities.  The Veteran initiated an appeal as to those issues in May 2000, and a statement of the case was issued in June 2000.  Although a VA Form 9 was not timely filed, the Veteran provided testimony at the RO in August 2000.  Such testimony is deemed to perfect the appeal as to these issues, particularly as it likely led to an expectation on the part of the Veteran that his claim remained in appellate status.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In so finding, it is noted that the substantive appeal is not jurisdictional and the failure to file such document may be waived by the Board.  Rowell v. Principi, 4 Vet. App. 9, 17 (1993); 

Having determined that the cervical spine and right thoracic claims remain in appellate status, an orthopedic examination should be conducted to gauge the current level of severity of these disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA and private referable to his cervical spine and right thoracic disabilities since 2004.  After securing any necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA orthopedic examination to determine the current level of severity of his cervical spine and right thoracic outlet syndrome disabilities.  All necessary tests should be accomplished and all symptoms and their effects on his daily living should be identified and discussed.  Additionally, the examiner should state to what extent, if any, the symptoms associated with the Veteran's cervical spine and right thoracic outlet syndrome overlap or are duplicative of symptoms associated with his cubital tunnel syndrome of the left and right ulnar nerves.  The claims file must be reviewed in conjunction with the examination.

3.  Following the above development, review the claims file and readjudicate the cervical spine and right thoracic outlet syndrome claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


